Case 20-41308      Doc 361     Filed 04/21/20 Entered 04/21/20 18:34:21           Main Document
                                          Pg 1 of 16


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.



                                 CERTIFICATE OF SERVICE

        I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On April 20, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following document to be served via email on (1) the Master Email Service List
 attached hereto as Exhibit A; (2) codynett@coalsource.com; and (3)
 alan.boyko@FTIConsulting.com:

    •    First Monthly Fee Statement of Paul, Weiss, Rifkind, Wharton & Garrison LLP for
         Allowance and Payment Of Compensation for Professional Services Rendered and
         Reimbursement of Expenses Incurred for the Period of March 10, 2020, through March
         31, 2020

        On April 20, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following document to be served by the method set forth on the Master Service List
 attached hereto as Exhibit B:

    •    Notice of Filing Exhibits D, E, and F to Disclosure Statement [Docket No. 357]




                           [Remainder of page left intentionally blank]
Case 20-41308     Doc 361     Filed 04/21/20 Entered 04/21/20 18:34:21        Main Document
                                         Pg 2 of 16


 Dated: April 21, 2020
                                                           /s/ Kelsey L. Gordon
                                                           Kelsey L. Gordon
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on April 21, 2020, by Kelsey L. Gordon proved
 to me on the basis of satisfactory evidence to be the person who appeared before me.

 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022




                                               2                                    SRF 41552
Case 20-41308   Doc 361   Filed 04/21/20 Entered 04/21/20 18:34:21   Main Document
                                     Pg 3 of 16


                                    Exhibit A
                                                                          Exhibit A
                                                                    Master Email Service List
                                                                       Served via email
                            DESCRIPTION                                                   NAME                                           EMAIL
Counsel to Official Committee of Unsecured Creditors                    Affinity Law Group, LLC                        tsant@affinitylawgrp.com
                                                                                                                       idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group and the DIP Lenders              Akin Gump Strauss Hauer & Feld LLP             bkahn@akingump.com
                                                                                                                       rengel@atllp.com




                                                                                                                                           Case 20-41308
                                                                                                                       jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession                        Armstrong Teasdale LLP                         kredmond@atllp.com
Top 20 Unsecured Creditor                                               Bankdirect Capital Finance                     rtwardowski@bankdirectcapital.com
Counsel to the Facilities Agent (Huntington) and The Huntington                                                        christopher.schueller@bipc.com
National Bank                                                           Buchanan Ingersoll & Rooney PC                 timothy.palmer@bipc.com
                                                                                                                       spd@carmodymacdonald.com
Counsel to Mangrove Partners                                            Carmody MacDonald P.C.                         ree@carmodymacdonald.com




                                                                                                                                           Doc 361
                                                                                                                       thr@carmodymacdonald.com
Counsel to Javelin Global Commodities (UK) Ltd.                         Carmody MacDonald P.C.                         cjl@carmodymacdonald.com
Counsel to Fabick Mining, Inc. and John Fabick Tractor Company          Cooley LLP                                     cspeckhart@cooley.com
Counsel to the Indenture Trustee (Wilmington)                           Covington & Burling LLP                        rhewitt@cov.com




                                                                                                                       Filed 04/21/20 Entered 04/21/20 18:34:21
Top 20 Unsecured Creditor                                               Dewind One Pass Trenching LLC                  steve@dewindonepass.com
Top 20 Unsecured Creditor                                               Fabick Mining Inc                              nicholas.johnson@fabickmining.com
                                                                        Flanders Electric Motor Service of Illinois,
Top 20 Unsecured Creditor                                               Inc                                            scollins@flandersinc.com




                                                                                                                                  Pg 4 of 16
                                                                                                                       Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                                               Fuchs Lubricants Co                            Jason.Murphy@fuchs.com
Counsel to Terra Payne, as Special Administrator of the Estate of
William Daniel Hans Payne and Cory Leitschuh                            Goldenberg Heller & Antognoli, P.C.            jkunin@ghalaw.com
Counsel to Terra Payne, as Special Administrator of the Estate of
William Daniel Hans Payne and Cory Leitschuh                            Goldenberg Heller & Antognoli, P.C.            jkunin@ghalaw.com
Top 20 Unsecured Creditor                                               Heritage Cooperative Inc                       jrichards@heritagecooperative.com
                                                                                                                       edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                      Heyl, Royster, Voelker & Allen, P.C.           pcloud@heylroyster.com
                                                                                                                       edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                      Heyl, Royster, Voelker & Allen, P.C.           pcloud@heylroyster.com



                                                                                                                                           Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                    Page 1 of 5
                                                                             Exhibit A
                                                                       Master Email Service List
                                                                          Served via email
                            DESCRIPTION                                                        NAME                                   EMAIL
Top 20 Unsecured Creditor                                                  International Belt Sales LLC              JEFFREYCHURT@aol.com
Top 20 Unsecured Creditor                                                  Irwin Mine And Tunneling Supply           wbaker@irwincar.com
Top 20 Unsecured Creditor                                                  Jabo Supply Corporation                   jbazemore@jabosupply.com
Top 20 Unsecured Creditor                                                  Jennchem Mid‐West                         tcalandra@jennmar.com




                                                                                                                                         Case 20-41308
Top 20 Unsecured Creditor                                                  Jennmar of West Kentucky Inc.             tcalandra@jennmar.com
Top 20 Unsecured Creditor                                                  Jennmar Services                          tcalandra@jennmar.com
Top 20 Unsecured Creditor                                                  John Fabick Tractor Company               nicholas.johnson@fabickmining.com
Top 20 Unsecured Creditor                                                  John Fabick Tractor Company               nicholas.johnson@fabickmining.com
Top 20 Unsecured Creditor                                                  Joy Global Conveyors Inc                  dan.spears@mining.komatsu
Top 20 Unsecured Creditor                                                  Joy Global Undergound Mining LLC          dan.spears@mining.komatsu
Counsel to Indemnity National Insurance Company                            Kewa Financial Inc.                       diw@kewafinancial.com




                                                                                                                                         Doc 361
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                         wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC               Lathrop GPM LLP                           wendi.alper‐pressman@lathropgpm.com
                                                                                                                     david.mayo@mayowv.com
Top 20 Unsecured Creditor                                                  Mayo Manufacturing Co Inc                 todd.thompson@mayowv.com




                                                                                                                     Filed 04/21/20 Entered 04/21/20 18:34:21
                                                                                                                     ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                                      Milbank LLP                               pmilender@milbank.com
Top 20 Unsecured Creditor                                                  Mine Supply Company                       bob.purvis@purvisindustries.com
                                                                           Missouri Department of Revenue,




                                                                                                                                Pg 5 of 16
Missouri Department of Revenue                                             Bankruptcy Unit                           edmoecf@dor.mo.gov
Top 20 Unsecured Creditor                                                  Mt Olive & Staunton Coal Co Trust         pcloud@heylroyster.com
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP             gwooten@wpplp.com
                                                                                                                     CFoy@atg.state.il.us
Counsel to Illinois Department of Natural Resources                        Office of the Illinois Attorney General   RLS@atg.state.il.us

Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee       Carole.Ryczek@usdoj.gov
                                                                                                                     pedrojimenez@paulhastings.com
Counsel to Javelin Global Commodities (UK) Ltd. and Uniper                 Paul Hastings LLP                         irenagoldstein@paulhastings.com




                                                                                                                                         Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                       Page 2 of 5
                                                                         Exhibit A
                                                                   Master Email Service List
                                                                      Served via email
                                   DESCRIPTION                                             NAME                                     EMAIL
                                                                                                                    pbasta@paulweiss.com
                                                                       Paul, Weiss, Rifkind, Wharton & Garrison     aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession                       LLP                                          slovett@paulweiss.com
Counsel to Joy Global Underground Mining LLC and Joy Global            Pietragallo Gordon Alfano Bosisk &




                                                                                                                                        Case 20-41308
Conveyors Inc.                                                         Raspanti, LLP                                rjp@pietragallo.com
                                                                                                                    p.freissle@polydeck.com
                                                                                                                    c.shuford@polydeck.com
Top 20 Unsecured Creditor                                              Polydeck Screen Corporation                  r.kuehl@polydeck.com
                                                                                                                    p.freissle@polydeck.com
                                                                                                                    c.shuford@polydeck.com
Member of Official Unsecured Creditors' Committee                      Polydeck Screen Corporation                  r.kuehl@polydeck.com




                                                                                                                                        Doc 361
Top 20 Unsecured Creditor                                              R M Wilson Co Inc                            ppopicg@rmwilson.com
Counsel to Wilmington Trust, National Association, as
indenture trustee for the holders of 11.50% Senior Secured Notes due                                                kgwynne@reedsmith.com
2023                                                                   Reed Smith LLP                               jangelo@reedsmith.com




                                                                                                                    Filed 04/21/20 Entered 04/21/20 18:34:21
Counsel to Bradford Supply Company                                     Reinoehl Kehlenbrink, LLC                    rusty@rklegalgroup.com
Top 20 Unsecured Creditor                                              Rggs Land & Minerals                         blawrence@sginterests.com
Counsel to the DIP Agent                                               Ropes & Gray                                 patricia.chen@ropesgray.com
Securities and Exchange Commission ‐ Headquarters                      Securities & Exchange Commission             secbankruptcy@sec.gov




                                                                                                                               Pg 6 of 16
                                                                       Securities & Exchange Commission ‐ Chicago   secbankruptcy@sec.gov
Securities & Exchange Commission ‐ Chicago Office                      Office                                       bankruptcynoticeschr@sec.gov
Counsel to United States Securities & Exchange Commission ‐ Chicago    Securities & Exchange Commission ‐ Chicago
Office                                                                 Office                                       wisej@sec.gov




                                                                                                                                        Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                   Page 3 of 5
                                                                              Exhibit A
                                                                      Master Email Service List
                                                                         Served via email
                                   DESCRIPTION                                                NAME                                                          EMAIL

Counsel to Mitchell/Roberts Partnership, an Illinois Partnership; Reba L.
Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate




                                                                                                                                     Case 20-41308
of Russell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal
Representative of the Estate of Katherine Baldwin, Deceased; and David
Senseney, Executor of the Estate of Marguerite Boos, Deceased             Silver Lake Group, Ltd.                steve@silverlakelaw.com

Counsel to Mitchell/Roberts Partnership, an Illinois Partnership; Reba L.




                                                                                                                                     Doc 361
Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of Russell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the




                                                                                                                 Filed 04/21/20 Entered 04/21/20 18:34:21
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal
Representative of the Estate of Katherine Baldwin, Deceased; and David
Senseney, Executor of the Estate of Marguerite Boos, Deceased               Silver Lake Group, Ltd.              tom@silverlakelaw.com
Top 20 Unsecured Creditor                                                   Snf Mining Inc                       cgannon@snfhc.com




                                                                                                                            Pg 7 of 16
Top 20 Unsecured Creditor                                                   State Electric Supply Co             john.spoor@stateelectric.com
Attorney General for the State of Illinois                                  State of Illinois Attorney General   webmaster@atg.state.il.us
Attorney General for the State of Missouri                                  State of Missouri Attorney General   attorney.general@ago.mo.gov
                                                                                                                 nfk@stevenslee.com
                                                                                                                 cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                                 Stevens & Lee, P.C.                  adm@stevenslee.com
                                                                                                                 azuccarello@sullivanlaw.com
                                                                                                                 nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation                                      Sullivan & Worcester LLP             etodd@sullivanlaw.com
Top 20 Unsecured Creditor                                                   T. Parker Host                       Fredrik.Knutsen@tparkerhost.com
Counsel to Ad Hoc First Lien Group                                          Thompson Coburn LLP                  mbossi@thompsoncoburn.com



                                                                                                                                     Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                       Page 4 of 5
                                                                      Exhibit A
                                                                Master Email Service List
                                                                   Served via email
                                   DESCRIPTION                                          NAME                                                                EMAIL

Counsel to the the United States of America                         U.S. Department of Justice, Civil Division   dominique.sinesi@usdoj.gov
Top 20 Unsecured Creditor                                           United Central Industrial Supply             Henry.Looney@unitedcentral.net
                                                                    United Central Industrial Supply Company,




                                                                                                                                     Case 20-41308
Member of Official Unsecured Creditors' Committee                   LLC                                          Henry.Looney@unitedcentral.net
                                                                                                                 UBT‐AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                           Us United Bulk Terminal                      Fredrik.Knutsen@tparkerhost.com
Counsel to The CIT Group/Equipment Financing, Inc., CIT Bank,
N.A. and CIT Railcar Funding Company, LLC                           Vedder Price P.C.                            mschein@vedderprice.com
Top 20 Unsecured Creditor                                           Wallace Electrical Systems LLC               Dwallace@wallaceelectricalsystems.com
Top 20 Unsecured Creditor                                           Wallace Industrial LLC                       Dwallace@wallaceelectricalsystems.com




                                                                                                                                     Doc 361
                                                                                                                 cajones@wtplaw.com
Counsel to Official Committee of Unsecured Creditors                Whiteford Taylor & Preston, LLP              dgaffey@wtplaw.com
Counsel to Official Committee of Unsecured Creditors                Whiteford Taylor & Preston, LLP              mroeschenthaler@wtplaw.com
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                     jmclemore@williamsmullen.com




                                                                                                                 Filed 04/21/20 Entered 04/21/20 18:34:21
Independence Land Company, LLC, and Williamson Transport LLC        Williams Mullen                              mmueller@williamsmullen.com
Top 20 Unsecured Creditor                                           Wilmington Trust National Assoc              bbonfig@wilmingtontrust.com
Top 20 Unsecured Creditor                                           Wpp LLC                                      gwooten@wpplp.com




                                                                                                                            Pg 8 of 16
Counsel to Evansville Western Railway, Inc.                         Wyatt, Tarrant & Combs, LLP                  jbrice@wyattfirm.com




                                                                                                                                     Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308                                                Page 5 of 5
Case 20-41308   Doc 361   Filed 04/21/20 Entered 04/21/20 18:34:21   Main Document
                                     Pg 9 of 16


                                    Exhibit B
                                                                                                          Exhibit B
                                                                                                      Master Service List
                                                                                                   Served as set forth below

                                 DESCRIPTION                                          NAME                                            ADDRESS                                                                     EMAIL   METHOD OF SERVICE
                                                                                                              Attn: J. Talbot Sant, Jr.
                                                                                                              1610 Des Peres Road, Suite 100
Counsel to Official Committee of Unsecured Creditors              Affinity Law Group, LLC                     St. Louis MO 63131                                      tsant@affinitylawgrp.com                            Email
                                                                                                              Attn: Ira Dizengoff and Brad Kahn
                                                                                                              1 Bryant Park                                           idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group and the DIP Lenders        Akin Gump Strauss Hauer & Feld LLP          New York NY 10036                                       bkahn@akingump.com                                  Email
                                                                                                              Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn
                                                                                                              Redmond                                                 rengel@atllp.com




                                                                                                                                                                                           Case 20-41308
                                                                                                              7700 Forsyth Boulevard, Suite 1800                      jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession                  Armstrong Teasdale LLP                      St. Louis MO 63105                                      kredmond@atllp.com                                  Email
                                                                                                              Attn: Brian A. Glasser
                                                                                                              209 Capitol Street
Counsel to Reserves                                               Bailey & Glasser LLP                        Charleston WV 25301                                                                                         First Class Mail
                                                                                                              Attn: Richard Twardowski
                                                                                                              11191 Illinois Route 185
Top 20 Unsecured Creditor                                         Bankdirect Capital Finance                  Hillsboro IL 62049                                      rtwardowski@bankdirectcapital.com                   Email
                                                                                                              Attn: Marleen Benson




                                                                                                                                                                                           Doc 361
                                                                                                              801 E. Main Street
Bradford Supply Company                                           Bradford Supply Company                     Robinson IL 62454                                                                                           First Class Mail
                                                                                                              Attn: Christopher P. Schueller and Timothy Palmer
                                                                                                              Union Trust Building
Counsel to the Facilities Agent (Huntington) and The Huntington                                               501 Grant Street, Suite 200                             christopher.schueller@bipc.com
National Bank                                                     Buchanan Ingersoll & Rooney PC              Pittsburgh PA 15219‐4413                                timothy.palmer@bipc.com                             Email




                                                                                                                                                                       Filed 04/21/20 Entered 04/21/20 18:34:21
                                                                                                              Attn: Spencer P. Desai, Esq., Robert E. Eggmann, Esq.
                                                                                                              120 South Central Avenue, Ste. 1800                     spd@carmodymacdonald.com
Counsel to Mangrove Partners                                      Carmody MacDonald P.C.                      St. Louis MO 63105                                      ree@carmodymacdonald.com                            Email
                                                                                                              Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn,
                                                                                                              Esq.




                                                                                                                                                                                  Pg 10 of 16
                                                                                                              120 South Central Avenue
                                                                                                              Ste. 1800                                               thr@carmodymacdonald.com
Counsel to Javelin Global Commodities (UK) Ltd.                   Carmody MacDonald P.C.                      St. Louis MO 63105                                      cjl@carmodymacdonald.com                            Email
                                                                                                              Attn: Cullen D. Speckhart
                                                                                                              1299 Pennsylvania Ave., NW, Suite 700
Counsel to Fabick Mining, Inc. and John Fabick Tractor Company    Cooley LLP                                  Washington DC 20004‐2400                                cspeckhart@cooley.com                               Email
                                                                                                              Attn: Ronald Hewitt
                                                                                                              The New York Times Building
                                                                                                              620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)                     Covington & Burling LLP                     New York NY 10018‐1405                                  rhewitt@cov.com                                     Email
                                                                                                              Attn: Steve McCullick
                                                                                                              9150 96th Avenue
Top 20 Unsecured Creditor                                         Dewind One Pass Trenching LLC               Zeeland MI 49464                                        steve@dewindonepass.com                             Email
                                                                                                              Attn: Nick Johnson
                                                                                                              P.O Box 403943
Top 20 Unsecured Creditor                                         Fabick Mining Inc                           Atlanta GA 30384‐3943                                   nicholas.johnson@fabickmining.com                   Email




                                                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                               Page 1 of 7
                                                                                                               Exhibit B
                                                                                                           Master Service List
                                                                                                        Served as set forth below

                                 DESCRIPTION                                            NAME                                              ADDRESS                                                   EMAIL   METHOD OF SERVICE
                                                                                                                   Attn: Shawn Collins, Joe Baker
                                                                    Flanders Electric Motor Service of Illinois,   PO Box 1106
Top 20 Unsecured Creditor                                           Inc                                            Marion IL 62959                      scollins@flandersinc.com                            Email
                                                                                                                   Attn: Steve Williams, Jason Murphy
                                                                                                                   P.O Box 952121                       Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                                           Fuchs Lubricants Co                            St Louis MO 63195‐2121               Jason.Murphy@fuchs.com                              Email
                                                                                                                   Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                  2227 South State Route 157




                                                                                                                                                                             Case 20-41308
William Daniel Hans Payne and Cory Leitschuh                        Goldenberg Heller & Antognoli, P.C.            Edwardsville IL 62025                jkunin@ghalaw.com                                   Email
                                                                                                                   Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                  P.O. Box 959
William Daniel Hans Payne and Cory Leitschuh                        Goldenberg Heller & Antognoli, P.C.            Edwardsville IL 62025                jkunin@ghalaw.com                                   Email
                                                                                                                   Attn: John Richards
                                                                                                                   P.O Box 71735
Top 20 Unsecured Creditor                                           Heritage Cooperative Inc                       Chicago IL 60694‐1735                jrichards@heritagecooperative.com                   Email
                                                                                                                   Attn: Patrick D. Cloud
                                                                                                                   105 W. Vandalia, Suite 100           edwecf@heylroyster.com




                                                                                                                                                                             Doc 361
Counsel to Mt. Olive & Staunton Coal Company Trust                  Heyl, Royster, Voelker & Allen, P.C.           Edwardsville IL 62025                pcloud@heylroyster.com                              Email
                                                                                                                   Attn: Patrick D. Cloud
                                                                                                                   P.O. Box 467                         edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                  Heyl, Royster, Voelker & Allen, P.C.           Edwardsville IL 62025                pcloud@heylroyster.com                              Email
                                                                                                                   Centralized Insolvency Operation
                                                                                                                   2970 Market Street




                                                                                                                                                         Filed 04/21/20 Entered 04/21/20 18:34:21
                                                                                                                   Mail Stop 5 Q30 133
Internal Revenue Service                                            Internal Revenue Service                       Philadelphia PA 19104‐5016                                                               First Class Mail
                                                                                                                   Centralized Insolvency Operation
                                                                                                                   Insolvency 5334 STL
                                                                                                                   P.O. Box 7346
Internal Revenue Service                                            Internal Revenue Service                       Philadelphia PA 19101‐7346                                                               First Class Mail




                                                                                                                                                                    Pg 11 of 16
                                                                                                                   Attn: Jeff Hurt
                                                                                                                   29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                                           International Belt Sales LLC                   Pepper Pike OH 44122                 JEFFREYCHURT@aol.com                                Email
                                                                                                                   Attn: William Baker
                                                                                                                   P.O Box 4835
Top 20 Unsecured Creditor                                           Irwin Mine And Tunneling Supply                Evansville IN 47724                  wbaker@irwincar.com                                 Email
                                                                                                                   Attn: Jay Bazemore
                                                                                                                   P.O Box 465
Top 20 Unsecured Creditor                                           Jabo Supply Corporation                        West Frankfort IL 62896              jbazemore@jabosupply.com                            Email
                                                                                                                   Attn: Tony Calandra
                                                                                                                   P.O Box 603800
Top 20 Unsecured Creditor                                           Jennchem Mid‐West                              Charlotte NC 28260‐3800              tcalandra@jennmar.com                               Email
                                                                                                                   Attn: Tony Calandra
                                                                                                                   P.O Box 603800
Top 20 Unsecured Creditor                                           Jennmar of West Kentucky Inc.                  Charlotte NC 28260‐3800              tcalandra@jennmar.com                               Email




                                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                                    Page 2 of 7
                                                                                                        Exhibit B
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                                 DESCRIPTION                                          NAME                                        ADDRESS                                                              EMAIL   METHOD OF SERVICE
                                                                                                            Attn: Tony Calandra
                                                                                                            P.O Box 405655
Top 20 Unsecured Creditor                                      Jennmar Services                             Atlanta GA 30384‐5655                          tcalandra@jennmar.com                               Email
                                                                                                            Attn: Nick Johnson
                                                                                                            364 Libson Street
Top 20 Unsecured Creditor                                      John Fabick Tractor Company                  Canfield OH 44406‐0369                         nicholas.johnson@fabickmining.com                   Email
                                                                                                            Attn: Nick Johnson
                                                                                                            PO Box 369




                                                                                                                                                                                Case 20-41308
Top 20 Unsecured Creditor                                      John Fabick Tractor Company                  Canfield OH 44406‐0369                         nicholas.johnson@fabickmining.com                   Email
                                                                                                            Attn: Barry Klinckhardt, General Counsel and
                                                                                                            Corporate Secretary
                                                               John Fabick Tractor Company/Fabick           One Fabick Drive
Member of Official Unsecured Creditors' Committee              Mining, Inc.                                 Fenton MO 63026                                                                                    First Class Mail
                                                                                                            Attn: Dan Spears
                                                                                                            P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Conveyors Inc                     St Louis MO 63150‐4794                         dan.spears@mining.komatsu                           Email
                                                                                                            Attn: Dan Spears




                                                                                                                                                                                Doc 361
                                                                                                            P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Undergound Mining LLC             St. Louis MO 63150‐4794                        dan.spears@mining.komatsu                           Email
                                                                                                            Attn: Daniel I. Waxman
                                                                                                            340 S. Broadway, Suite 100
Counsel to Indemnity National Insurance Company                Kewa Financial Inc.                          Lexington KY 40508                             diw@kewafinancial.com                               Email
                                                                                                            Attn: Nicole L. Greenblatt




                                                                                                                                                            Filed 04/21/20 Entered 04/21/20 18:34:21
                                                                                                            601 Lexington Avenue
Counsel to Murray Energy Corporation                           Kirkland & Ellis LLP                         New York NY 10022                                                                                  First Class Mail
                                                                                                            Attn: Wendi Alper‐Pressman
                                                                                                            Pierre Laclede Center
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                7701 Forsyth Boulevard, Suite 500              wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC   Lathrop GPM LLP                              Clayton MO 63105                               wendi.alper‐pressman@lathropgpm.com Email




                                                                                                                                                                       Pg 12 of 16
                                                                                                            Attn: General Counsel
                                                                                                            48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)                    Lord Securities Corporation                  New York NY 10043                                                                                  First Class Mail
                                                                                                            Attn: Dave Mayo, Todd Thompson
                                                                                                            P.O Box 28330                                  david.mayo@mayowv.com
Top 20 Unsecured Creditor                                      Mayo Manufacturing Co Inc                    St. Louis MO 63146                             todd.thompson@mayowv.com                            Email
                                                                                                            Attn: Dennis F. Dunne and Parker Milender
                                                                                                            55 Hudson Yards                                ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                          Milbank LLP                                  New York NY 10001                              pmilender@milbank.com                               Email
                                                                                                            Attn: Bob Purvis
                                                                                                            2853 Ken Gray Blvd.
                                                                                                            Suite 4
Top 20 Unsecured Creditor                                      Mine Supply Company                          West Frankfort IL 62896                        bob.purvis@purvisindustries.com                     Email
                                                                                                            Attn: John Whiteman
                                                               Missouri Department of Revenue,              P.O. Box 475
Missouri Department of Revenue                                 Bankruptcy Unit                              Jefferson City MO 65105‐0475                   edmoecf@dor.mo.gov                                  Email




                                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                             Page 3 of 7
                                                                                                                     Exhibit B
                                                                                                                 Master Service List
                                                                                                              Served as set forth below

                                 DESCRIPTION                                                   NAME                                              ADDRESS                                                                    EMAIL   METHOD OF SERVICE
                                                                                                                          Attn: Patrick D. Cloud
                                                                                                                          P.O Box 742784
Top 20 Unsecured Creditor                                                  Mt Olive & Staunton Coal Co Trust              Atlanta GA 30374‐2784                                 pcloud@heylroyster.com                              Email
                                                                                                                          Attn: President or General Counsel
                                                                                                                          5260 Irwin Road
Natural Resource Partners L.P.                                             Natural Resource Partners L.P.                 Huntington WV 25705                                                                                       First Class Mail
                                                                                                                          Attn: Greg Wooten
                                                                                                                          372 Park Lane




                                                                                                                                                                                                     Case 20-41308
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP                  Herrin IL 62948                                       gwooten@wpplp.com                                   Email
                                                                                                                          Attn: Christopher M. Foy
                                                                                                                          500 South Second Street                               CFoy@atg.state.il.us
Counsel to Illinois Department of Natural Resources                        Office of the Illinois Attorney General        Springfield IL 62701                                  RLS@atg.state.il.us                                 Email
                                                                                                                          Attn: US Trustee
                                                                                                                          111 S. 10th Street
                                                                                                                          Suite 6.353
Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee            St. Louis MO 63102                                    Carole.Ryczek@usdoj.gov                             Email
                                                                                                                          Attn: Pedro Jimenez, Irena Goldstein




                                                                                                                                                                                                     Doc 361
                                                                                                                          200 Park Avenue                                       pedrojimenez@paulhastings.com
Counsel to Javelin Global Commodities (UK) Ltd. and Uniper                 Paul Hastings LLP                              New York NY 10166                                     irenagoldstein@paulhastings.com                     Email
                                                                                                                          Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E.
                                                                                                                          Lovett                                                pbasta@paulweiss.com
                                                                           Paul, Weiss, Rifkind, Wharton & Garrison       1285 Avenue of the Americas                           aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession                           LLP                                            New York NY 10019                                     slovett@paulweiss.com                               Email




                                                                                                                                                                                 Filed 04/21/20 Entered 04/21/20 18:34:21
                                                                                                                          Attn: Richard J. Parks
Counsel to Joy Global Underground Mining LLC and Joy Global                Pietragallo Gordon Alfano Bosisk &             7 West State Street, Suite 100
Conveyors Inc.                                                             Raspanti, LLP                                  Sharon PA 16146                                       rjp@pietragallo.com                                 Email
                                                                                                                          Attn: Peter Freissle                                  p.freissle@polydeck.com
                                                                                                                          P.O Box 827                                           c.shuford@polydeck.com
Top 20 Unsecured Creditor                                                  Polydeck Screen Corporation                    Pound VA 24279                                        r.kuehl@polydeck.com                                Email




                                                                                                                                                                                            Pg 13 of 16
                                                                                                                          Attn: Ronald Kuehl, II, Executive Vice‐President      p.freissle@polydeck.com
                                                                                                                          1790 Dewberry Road                                    c.shuford@polydeck.com
Member of Official Unsecured Creditors' Committee                          Polydeck Screen Corporation                    Spartanburg SC 29307                                  r.kuehl@polydeck.com                                Email
                                                                                                                          Attn: Pat Popicg
                                                                                                                          46226 National Road
Top 20 Unsecured Creditor                                                  R M Wilson Co Inc                              St Clairsville OH 43950                               ppopicg@rmwilson.com                                Email
Counsel to Wilmington Trust, National Association, as                                                                     Attn: Kurt F. Gwynne, Jason D. Angelo
indenture trustee for the holders of 11.50% Senior Secured Notes due                                                      1201 North Market Street, Suite 1500                  kgwynne@reedsmith.com
2023                                                                       Reed Smith LLP                                 Wilmington DE 19801                                   jangelo@reedsmith.com                               Email
                                                                                                                          Attn: Rusty K. Reinoehl
                                                                                                                          P.O. Box 698
Counsel to Bradford Supply Company                                         Reinoehl Kehlenbrink, LLC                      Robinson IL 62454                                     rusty@rklegalgroup.com                              Email
                                                                                                                          Attn: Bill Lawrence
                                                                                                                          610 Sneed Road
Top 20 Unsecured Creditor                                                  Rggs Land & Minerals                           Carbondale IL 62902                                   blawrence@sginterests.com                           Email




                                                                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                                           Page 4 of 7
                                                                                                                      Exhibit B
                                                                                                                  Master Service List
                                                                                                               Served as set forth below

                                  DESCRIPTION                                                NAME                                                ADDRESS                                                        EMAIL   METHOD OF SERVICE
                                                                                                                          Attn: Patricia I. Chen
                                                                                                                          Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                                                  Ropes & Gray                                    Boston MA 02199‐3600                      patricia.chen@ropesgray.com                         Email
                                                                                                                          Attn: Secretary of the Treasury
                                                                                                                          100 F Street, NE
Securities and Exchange Commission ‐ Headquarters                         Securities & Exchange Commission                Washington DC 20549                       secbankruptcy@sec.gov                               Email
                                                                                                                          Attn: Bankruptcy Department
                                                                                                                          175 W. Jackson Boulevard




                                                                                                                                                                                         Case 20-41308
                                                                          Securities & Exchange Commission ‐              Suite 900                                 secbankruptcy@sec.gov
Securities & Exchange Commission ‐ Chicago Office                         Chicago Office                                  Chicago IL 60604                          bankruptcynoticeschr@sec.gov                        Email
                                                                                                                          Attn: Jolene M. Wise
                                                                                                                          175 W. Jackson Boulevard
Counsel to United States Securities & Exchange Commission ‐ Chicago       Securities & Exchange Commission ‐              Suite 1450
Office                                                                    Chicago Office                                  Chicago IL 60604                          wisej@sec.gov                                       Email

Counsel to Mitchell/Roberts Partnership, an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.




                                                                                                                                                                                         Doc 361
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of Russell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal                                                           Attn: Steven M. Wallace
Representative of the Estate of Katherine Baldwin, Deceased; and David                                                    6 Ginger Creek Village Drive
Senseney, Executor of the Estate of Marguerite Boos, Deceased             Silver Lake Group, Ltd.                         Glen Carbon IL 62034                      steve@silverlakelaw.com                             Email




                                                                                                                                                                     Filed 04/21/20 Entered 04/21/20 18:34:21
Counsel to Mitchell/Roberts Partnership, an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of Russell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the




                                                                                                                                                                                Pg 14 of 16
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal                                                           Attn: Thomas DeVore
Representative of the Estate of Katherine Baldwin, Deceased; and David                                                    118 N. Second Street
Senseney, Executor of the Estate of Marguerite Boos, Deceased             Silver Lake Group, Ltd.                         Greenville IL 62246                       tom@silverlakelaw.com                               Email
                                                                                                                          Attn: Christopher J. Gannon
                                                                                                                          P.O Box 890889
Top 20 Unsecured Creditor                                                 Snf Mining Inc                                  Charlotte NC 28289‐0889                   cgannon@snfhc.com                                   Email
                                                                                                                          Attn: John Spoor
                                                                                                                          P.O Box 603800
Top 20 Unsecured Creditor                                                 State Electric Supply Co                        Charlotte NC 28260‐3800                   john.spoor@stateelectric.com                        Email
                                                                                                                          Attn: Bankruptcy Department
                                                                                                                          100 West Randolph Street
Attorney General for the State of Illinois                                State of Illinois Attorney General              Chicago IL 60601                          webmaster@atg.state.il.us                           Email
                                                                                                                          Attn: Bankruptcy Department
                                                                                                                          Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri                                State of Missouri Attorney General              Jefferson City MO 65102                   attorney.general@ago.mo.gov                         Email




                                                                                                                                                                                         Main Docum
           In re: Foresight Energy LP, et al.
           Case No. 20‐41308                                                                                          Page 5 of 7
                                                                                                                    Exhibit B
                                                                                                             Master Service List
                                                                                                          Served as set forth below

                                 DESCRIPTION                                               NAME                                                ADDRESS                                                                      EMAIL   METHOD OF SERVICE
                                                                                                                        Attn: Bankruptcy Department
                                                                                                                        30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                                 State of Ohio Attorney General                   Columbus OH 43215                                                                                           First Class Mail
                                                                                                                        Attn: Nicholas F. Kajon, Constantine D. Pourakis,
                                                                                                                        Andreas D. Milliaressis
                                                                                                                        485 Madison Avenue                                      nfk@stevenslee.com
                                                                                                                        20th Floor                                              cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                            Stevens & Lee, P.C.                              New York NY 10022                                       adm@stevenslee.com                                  Email




                                                                                                                                                                                                     Case 20-41308
                                                                                                                        Attn: Amy A. Zuccarello, Nathaniel R.B. Koslof, Erika
                                                                                                                        L. Todd                                                 azuccarello@sullivanlaw.com
                                                                                                                        One Post Office Square                                  nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation                                 Sullivan & Worcester LLP                         Boston MA 02109                                         etodd@sullivanlaw.com                               Email
                                                                                                                        Attn: Fredrik Knutsen
                                                                                                                        150 West Main Street, Suite 1600
Top 20 Unsecured Creditor                                              T. Parker Host                                   Norfolk VA 23510                                        Fredrik.Knutsen@tparkerhost.com                     Email
                                                                                                                        Attn: Mark V. Bossi
                                                                                                                        One US Bank Plaza




                                                                                                                                                                                                     Doc 361
Counsel to Ad Hoc First Lien Group                                     Thompson Coburn LLP                              St. Louis MO 63101                                      mbossi@thompsoncoburn.com                           Email
                                                                                                                        Attn: Dominique V. Sinesi, Trial Attorney
                                                                                                                        1100 L Street, NW
                                                                                                                        Room 7020
Counsel to the the United States of America                            U.S. Department of Justice, Civil Division       Washington DC 20005                                     dominique.sinesi@usdoj.gov                          Email
                                                                                                                        Attn: Henry Looney




                                                                                                                                                                                 Filed 04/21/20 Entered 04/21/20 18:34:21
                                                                                                                        P.O Box 71206
Top 20 Unsecured Creditor                                              United Central Industrial Supply                 Chicago IL 60694‐1206                                   Henry.Looney@unitedcentral.net                      Email
                                                                                                                        Attn: Henry E. Looney, President
                                                                                                                        1241 Volunteer Parkway
                                                                       United Central Industrial Supply Company,        Suite 1000
Member of Official Unsecured Creditors' Committee                      LLC                                              Bristol TN 37620                                        Henry.Looney@unitedcentral.net                      Email




                                                                                                                                                                                            Pg 15 of 16
                                                                                                                        Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                                        Thomas Eagleton U.S. Courthouse
                                                                       United States Attorney’s Office for the          111 S. 10th Street, 20th Floor
United States Attorney’s Office for the Eastern District of Missouri   Eastern District of Missouri                     St. Louis MO 63102                                                                                          First Class Mail
                                                                                                                        Attn: Brian Miles, Fredrik Knutsen
                                                                                                                        P. O. Box 301749                                        UBT‐AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                              Us United Bulk Terminal                          Dallas TX 75303‐1749                                    Fredrik.Knutsen@tparkerhost.com                     Email
                                                                                                                        Attn: Michael L. Schein, Esq.
                                                                                                                        1633 Broadway
Counsel to The CIT Group/Equipment Financing, Inc., CIT Bank,                                                           31st Floor
N.A. and CIT Railcar Funding Company, LLC                              Vedder Price P.C.                                New York NY 10019                                       mschein@vedderprice.com                             Email
                                                                                                                        Attn: David Wallace
                                                                                                                        P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Electrical Systems LLC                   Chicago IL 60674‐8932                                   Dwallace@wallaceelectricalsystems.com               Email




                                                                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                                         Page 6 of 7
                                                                                                        Exhibit B
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                                 DESCRIPTION                                      NAME                                             ADDRESS                                                                  EMAIL   METHOD OF SERVICE
                                                                                                            Attn: David Wallace
                                                                                                            P.O Box 74008932
Top 20 Unsecured Creditor                                      Wallace Industrial LLC                       Chicago IL 60674‐8932                              Dwallace@wallaceelectricalsystems.com                Email
                                                                                                            Attn: Christine R. Etheridge
                                                                                                            c/o A Ricoh USA Program f/d/b/a/ IKON Financial
                                                               Wells Fargo Vendor Financial Services, LLC   Services
                                                               fka GE Capital Information Technology        P.O. Box 13708
Counsel to Wells Fargo Vendor Financial Services, LLC          Solutions                                    Macon GA 31208‐3708                                                                                     First Class Mail




                                                                                                                                                                                     Case 20-41308
                                                                                                            Attn: Christopher A. Jones, David W. Gaffey
                                                                                                            3190 Fairview Park Drive, Suite 800                cajones@wtplaw.com
Counsel to Official Committee of Unsecured Creditors           Whiteford Taylor & Preston, LLP              Falls Church VA 22042‐4558                         dgaffey@wtplaw.com                                   Email
                                                                                                            Attn: Michael J. Roeschenthaler
                                                                                                            200 First Avenue, Third Floor
Counsel to Official Committee of Unsecured Creditors           Whiteford Taylor & Preston, LLP              Pittsburgh PA 15222‐1512                           mroeschenthaler@wtplaw.com                           Email

                                                                                                            Attn: Jennifer McLain McLemore, Michael D. Mueller
                                                                                                            200 South 10th Street




                                                                                                                                                                                     Doc 361
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                Suite 1600                                         jmclemore@williamsmullen.com
Independence Land Company, LLC, and Williamson Transport LLC   Williams Mullen                              Richmond VA 23219                                  mmueller@williamsmullen.com                          Email
                                                                                                            Attn: Brandon Bonfig
                                                                                                            50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                                      Wilmington Trust National Assoc              Minneapolis MN 55402                               bbonfig@wilmingtontrust.com                          Email




                                                                                                                                                                 Filed 04/21/20 Entered 04/21/20 18:34:21
                                                                                                            Attn: Steven Cimalore, Administrative Vice‐President
                                                               Wilmington Trust, National Association, as   1100 North Market Street
Member of Official Unsecured Creditors' Committee              Trustee for the 11.5% Notes                  Wilmington DE 19890                                                                                     First Class Mail
                                                                                                            Attn: Greg Wooten
                                                                                                            372 Park Lane
Top 20 Unsecured Creditor                                      Wpp LLC                                      Herrin IL 62948                                      gwooten@wpplp.com                                  Email




                                                                                                                                                                            Pg 16 of 16
                                                                                                            Attn: John P. Brice
                                                                                                            250 West Main Street, Suite 1600
Counsel to Evansville Western Railway, Inc.                    Wyatt, Tarrant & Combs, LLP                  Lexington KY 40507‐1746                              jbrice@wyattfirm.com                               Email




                                                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                             Page 7 of 7
